Citation Nr: 0016368	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1955 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a skin disorder had not been submitted.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in May 1996 
and March 1999 it was remanded to the RO for further 
development, including the procurement of both VA and private 
treatment records, which has been accomplished.  The case is 
now before the Board for appellate consideration.


FINDING OF FACT

The veteran has not presented competent evidence that his 
current skin disorder is related to an injury or disease 
incurred in service.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim, the Board initially 
observes that in a REMAND dated in May 1996, the Board 
determined that there was no evidence that the veteran had 
ever been notified of the RO's original October 1979 denial 
of his claim for service connection for a skin disorder, and 
thus a final adjudication had never taken place as to that 
issue.  The RO was therefore instructed to conduct a de novo 
review of the veteran's claim, with notice to the veteran of 
its determination.  In response, in September 1998, after 
conducting a de novo review of the evidence, the RO issued a 
rating decision and a supplemental statement of the case 
(SSOC) which denied the veteran's claim for service 
connection for a skin disorder, and which properly notified 
him of this determination.  Given these events, the Board 
finds that the veteran's appeal is now properly before the 
Board.  

However, as noted in the Board's March 1999 REMAND, the 
September 1998 rating decision now on appeal is an initial 
decision on the veteran's original June 1979 claim for 
service connection for a skin disorder, and, as such, the 
issue on appeal is entitlement to service connection for a 
skin condition, not whether new and material evidence has 
been received sufficient to reopen a previously denied claim 
for service connection for a skin disorder.  Therefore, the 
Board shall address the issue as a claim for service 
connection.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran asserts that he currently suffers from a skin 
condition which he acquired while serving in Vietnam.  He 
states that while in Vietnam, he worked seven days a week 
from dawn to dusk as an aircraft mechanic, with no protection 
from the sun.  He reports that he usually did not wear a 
shirt or a hat while working all day in the sun, and that he 
has suffered from spots on his arms, face, chest, hands and 
back ever since that time.

Evidence relevant to the veteran's claim includes his service 
medical records.  A review of the actual treatment records 
from the veteran's period of active duty indicates no 
evidence of any recorded complaints or diagnoses of, or 
treatment for, a skin disorder.  At the time of the veteran's 
March 1979 separation examination, the veteran completed a 
report of medical history, at which time he indicated "yes" 
to the question of whether he had ever had or presently had 
"skin diseases."  In the section reserved for the 
physician's summary and elaboration of all pertinent data, 
the examiner noted that "Skin disease refers to questionable 
viral spots on arms, since 1966, no treatment taken."  
However, clinical evaluation of the veteran's skin at the 
time of the separation examination was indicated as 
"normal."

Relevant post-service medical evidence includes the report of 
a VA examination dated in August 1979.  At that time, the 
veteran did not complain of any skin problems, and clinical 
examination of the veteran's skin showed it to be "clear 
[with] no scars [and] no evidence of dermatitis."

The first post-service medical evidence of skin problems is 
found in VA outpatient treatment notes dated in June and July 
1984.  At the time of examination in June 1984, the examiner 
noted that the veteran had a "rash" on his forearm, but did 
not render a diagnosis.

At the time of examination in July 1984, the veteran 
complained of a rash of the groin area.  The examiner noted 
that the veteran had a "history of skin problem/tinea 
cruris," although the examiner did not note whether this was 
a recent history or more long-term.  Although the final 
diagnosis indicated by the physician is difficult to read, 
the Board observes that at the time of a follow-up visit a 
few days later, the veteran described the same symptoms, the 
examiner made essentially the same findings, and a refill of 
the same medication prescribed a few days earlier was again 
prescribed.  The diagnosis at the time of this follow-up 
visit was tinea cruris. 

In May 1997, the veteran underwent a VA dermatological 
examination.  At that time, the veteran reported that while 
in Vietnam he worked without a shirt on, exposing his arms, 
face and back to the sun.  He stated that he developed 
pigmented patches of skin following this sunlight exposure.  
He also indicated that he had had several lesions removed by 
Dr. Kitces, his private physician.  He stated that currently, 
he had multiple flat lightly pigmented lesions on the skin of 
his face, back, arms and chest, and that they were 
asymptomatic but unattractive.  On physical examination, the 
examiner found multiple macular pigmented lesions of the skin 
of the face, back, chest and arms.  Final diagnoses included 
multiple seborrheic keratoses and lentigos, with no evidence 
of malignant lesions.

In March 1999, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board 
instructed the RO to request copies of VA treatment records 
for the veteran from the Richmond VA Medical Center (VAMC) 
from 1979 to the present, as well as copies of current 
treatment records from Edward N. Kitces, M.D., a private 
physician.  

In response, the RO requested outpatient treatment notes from 
the Richmond VAMC 1979 to the present.  However, the only 
records received dated from January 1994 to June 1997, and 
were noted to be all the records found from 5/31/79 until 
6/27/97.  These notes indicate several instances of treatment 
for skin disorders, variously diagnosed as tinea cruris, 
tinea pedis, seborrheic keratosis, lentigos, onchyomycosis, 
intradermal nevus, actinic damage, and rule out dysplastic 
nevus.  However, the only report which discussed the etiology 
of these problems was a dermatologic clinic treatment note 
dated in July 1994.  At that time, the examiner stated that 
the veteran "has a history of multiple seborrheic keratoses.  
He has been evaluated on several occasions for these lesions 
in the past.  He states that he had these lesions while in 
the military service but he has not developed new lesions."  
The examiner diagnosed multiple seborrheic keratoses with no 
evidence of skin cancer. 

In addition, the RO requested that Dr. Kitces send VA a 
report of his findings and diagnosis in support of the 
veteran's application for disability benefits.  In a response 
letter dated in June 1999, Dr. Kitces indicated that the 
veteran was first seen in the dermatology clinic in August 
1994, and had been seen several times since then.  He stated 
that examinations of the veteran showed significant chronic 
sun damage, in addition to several actinic keratoses.  The 
veteran also was found to have several other unrelated skin 
conditions, including warts, fungal infections, and allergic 
contact dermatitis, in the ensuing years.  He concluded that 
"I see nothing in my records that would support a claim for 
disability on the basis of his dermatologic history; however, 
I am not managing him for any other medical problems which 
may be addressed perhaps more accurately by his primary care 
physician."  

The Board observes that the veteran has also submitted 
several undated black-and-white photographs in support of his 
claim, showing a shirtless man working outdoors in front of a 
thatch-roofed home.  According to a statement subsequently 
received from the veteran, the photographs "are of me in 
Vietnam in '66 and were my normal dres[s], no shirt or hat in 
open sun with no type of sun protection available 14 and 16 
hours per day in the open sun."

A review of the evidence described above reveals that the 
record contains no objective evidence which would indicate 
that the veteran was diagnosed with or treated for a skin 
disorder while in service.  Although the veteran responded 
positively to the question of whether he had experienced a 
"skin disease" in service at the time of discharge, which 
the examiner then expanded upon, the examiner himself did not 
note the presence of a skin condition, and neither that 
examiner nor any other examiner rendered a diagnosis of a 
skin disorder in service.  In addition, a VA examination 
dated in August 1979, only three months after discharge, 
indicated that the veteran's skin was clear, without evidence 
of dermatitis.  

Furthermore, while VA physicians who examined the veteran in 
July 1994 and in May 1997 both noted the veteran's complaint 
of having developed skin lesions while in Vietnam, these 
notations appear to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
being based on a review of the veteran's medical record.  
This history is not supported by the other evidence of 
record, since, as noted above, the veteran's service medical 
records themselves are entirely negative for contemporaneous 
complaints or diagnoses of, or treatment for, a skin disorder 
(save for the veteran's own subjective report of a history of 
skin problems at discharge, as noted above).  In any case, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Indeed, the only examiner who rendered an actual opinion on 
the etiology of the veteran's skin problems was Dr. Kitces, 
who stated that he saw nothing in the records which would 
support a claim for disability on the basis of the veteran's 
dermatologic history.  Although the precise meaning of this 
phrase is admittedly subject to interpretation, the Board 
finds that, in any case, it is not supportive of the 
veteran's claim of a nexus between his current skin disorder 
and his military service.

Further, the Board finds that the evidence of record does not 
establish the presence of a chronic skin disorder in service 
or within the applicable presumptive period such that could 
serve to well ground the veteran's claim under 38 C.F.R. 
§ 3.303(b).  Moreover, even assuming that the veteran is 
competent through his statements to provide evidence of 
continuity of symptomatology with respect to skin problems 
since service, medical expertise is still required to provide 
a current diagnosis of a chronic skin disorder which is 
related etiologically to his post-service symptoms.  See 
Savage, supra.  Since such evidence is absent from the 
record, the Board must conclude that the veteran has not 
submitted evidence sufficient to well ground his claim of 
entitlement to service connection for a skin disorder.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a skin disorder, and the claim must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to further develop the veteran's 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination that the claim is not well 
grounded, the Board notes that the RO again listed the issue 
as whether the veteran had submitted new and material 
evidence and denied the claim.  However, the RO also found 
that the veteran had not submitted a well-grounded claim.  
Previously, in a September 1998 Supplemental Statement of the 
Case, the RO considered the claim as an initial claim as 
directed by the Board in its May 1996 Remand.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby, as alleged by the veteran's service 
representative in a May 2000 Appellant's Brief.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  However, after reviewing 
the RO's most recent SSOC, issued in February 2000, the Board 
observes that while the RO phrased the issue on appeal as 
"New and material evidence to reopen claim for service 
connection for skin disease," the RO clearly provided the 
regulations pertaining to the requirements for presenting a 
well grounded claim.  Furthermore, the RO specifically 
determined that "[u]nder Morton v. West, veteran has not 
filed a well grounded claim."  In addition, the claim was 
considered as an initial claim in the September 1998 
Supplemental Statement of the Case following the Board's May 
1996 remand and the representative has argued that the 
veteran has submitted a well grounded claim.  Therefore, the 
Board finds no prejudice to the veteran in this case.  See 
also Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a skin disorder.  On the contrary, the Board 
recently remanded the veteran's claim in a successful attempt 
to procure outstanding VA and private medical records for the 
veteran, and these records are now contained in the veteran's 
claims file.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a skin disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

